DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Specifically, on pages 6-7 of the “Response to Office Action”, from the bottom of age 6 through the top quarter of page 7, the Applicant asserts that “…Sun does not teach or suggest taking multiple electron beam images of same portion of a substrate with a first electron beam landing energy and with a second electron beam landing energy as found in independent claims 1, 14 and 20 and their respective independent claims.”. The examiner must respectfully disagree. For instance, in paragraphs 0037-0038, Sun teaches using both a low landing energy and a high landing energy of the first overlap features 134 and 135 through the ILD layer 140. As such, at least two electron beam images are formed from the first (low) landing beam energy and the second (high) landing beam energy. Paragraph 0089 serves to reinforce this teaching. If the Applicant intends for the claim to require that multiple images are taken at each landing energy (which is one possible reading of the independent claims as written, however, not the reading that represents the broadest reasonable interpretation), than the independent claims should be amended to explicitly require such a limitation. Furthermore, the Applicant states that Sun “…does not teach or suggest comparing a first image obtained from a first electron beam landing energy to a second image obtained with a second beam landing energy…”. Again the examiner must respectfully disagree. While not explicitly using the word “compare”, this is what paragraphs 0037-0038 and 0089 teach. Furthermore, paragraphs 0098-0102 teach comparing the images formed from various overlap marks, explicitly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (U.S. Patent Application Publication Number 20200057388, from hereinafter “Sun”).
In regards to claims 1, 5-7, 14, 17-18 and 20, Sun teaches a method and computer program for executing said method of inspecting features on a substrate (abstract) comprising exposing at least a portion of the substrate to a first electron beam landing energy (paragraphs 0037-0038, 0088-0089, 0095 and 0115), exposing at least a portion of the substrate to a second electron beam landing energy to obtain a second image (paragraphs 0037-0038, 0088-0089, 0095 and 0115), processing the first image and the second image to allow contrasting of a feature on the substrate to expose defects (paragraphs 0026, 0098-0102 and 0118). Sun likewise teaches determining if the feature is leaning based on at least one distance between the feature and another feature in the first image compared to the second image (paragraphs 0038-0050 and 0089), determining if the feature is leaning based on at least one measurement of the feature in the first image compared to at least one measurement of the feature in the second image (paragraphs 0038-0050 and 0089) and determining if the feature is twisting based on at least one orientation measurement of the feature in the first image compared to at least one orientation measurement of the feature in the second image (paragraphs 0038-0050 and 0089).
In regards to claim 2, Sun teaches processing the first image to realign the first image and the second image to the feature on the substrate (paragraphs 0038-0050 and 0089).
In regards to claim 8, Sun teaches selecting the first electron beam landing energy to be less than the second electron beam landing energy (paragraphs 0037-0038, 0088-0089, 0095 and 0115).
In regards to claims 9 and 19, Sun teaches that the first electron beam landing energy and the second electron beam landing energy are selected from a range of 500 eV-300 keV (paragraphs 0037-0038, 0088-0089, 0095 and 0115).
In regards to claim 10, Sun teaches increasing the difference between the first electron beam landing energy and the second electron beam landing energy to detect twisting of the feature (paragraphs 0037-0038, 0088-0089, 0095 and 0115).
In regards to claim 11, Sun teaches exposing the substrate to more than two electron beam landing energies to obtain more than two images of the feature to enhance any defects (paragraphs 0037-0038, 0088-0089, 0095 and 0115).
In regards to claim 12, Sun teaches adjusting at least one electron beam landing energy based on a type of material being exposed by the at least one electron beam landing energy (paragraphs 0037-0038, 0088-0089, 0095 and 0115).
In regards to claim 13, Sun teaches automatically adjusting the at least one electron beam landing energy based on the type of material (paragraphs 0037-0038, 0088-0089, 0095 and 0115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claims 1 and 14 above, and further in view of Fukuda (U.S. Patent Application Publication Number 20160035538, from hereinafter “Fukuda”).
In regards to claims 4 and 16, Sun fails to teach processing the first image and the second image to enhance contour edges between the feature and another feature in the first image compared to the second image.
Fukuda teaches processing the first image and the second image to enhance contour edges between the feature and another feature in the first image compared to the second image (paragraphs 0157, 0161-0162).
In view of the teaching of Fukuda it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include processing the first image and the second image to enhance contour edges between the feature and another feature in the first image compared to the second image. So doing should increase the accuracy of the image correction, something which is highly desirable to do.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claims 1 and 14 above, and further in view of Mochizuki (U.S. Patent Application Publication Number 20150283801, from hereinafter “Mochizuki”).
In regards to claims 3 and 15, Sun fails to teach processing the first image and the second image to enhance grayscale gradients of at least one feature in the first image and in the second image.
Mochizuki teaches processing the first image and the second image to enhance grayscale gradients of at least one feature in the first image and in the second image (paragraphs 0012-0015 and claims 4-9).
In view of the teaching of Mochizuki it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include processing the first image and the second image to enhance grayscale gradients of at least one feature in the first image and in the second image. So doing should increase the accuracy of the image correction, something which is highly desirable to do.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881